Citation Nr: 1446446	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-37 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, prior to December 28, 2009, and in excess of 60 percent thereafter..


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969, from May 1974 to June 1982 and from March 1983 to July 1991, including service in the Republic of Vietnam; he received the Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection of diabetes mellitus, type II, and assigned a 20 percent disability rating.  A subsequent rating decision in July 2014 granted an increased disability rating of 60 percent effective December 28, 2009.  The Veteran has continued his appeal of both assigned ratings.

This case was previously before the Board in January 2014, when it was remanded for further development, to include providing the Veteran an additional VA examination.  Subsequently, the issue of entitlement to service connection for right and left arm peripheral neuropathy was granted and that issue is no longer before the Board.  In addition, the Veteran was provided a VA examination in March 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1. Prior to December 28, 2009, the Veteran's diabetes mellitus, type II, was managed with oral glucose medication and restricted diet; the need for insulin injections, separately compensable ratings for complications of diabetes, or for regulation of activities was not shown.

2. Since December 28, 2009, the Veteran's diabetes mellitus, type II, has required insulin injection therapy, oral glucose medication, restricted diet, and some regulation of activities has been shown, as has the presence of early renal disease and diabetic retinopathy.





CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus, II, prior to December 28, 2009, and in excess of 60 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7931 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2009, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2010 and March 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for diabetes mellitus, type II; these ratings are consistent with the disability pictures shown in the claims file and the Board finds no basis to alter them.

Diabetes mellitus is rated under 38 C.F.R. §  4.119 for the endocrine system and specifically, Diagnostic Code 7913.  The criteria for a 20 percent disability rating are diabetes mellitus requiring insulin and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria are required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires, in pertinent part, more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  38 C.F.R. § 4.119, Diagnostic Code 7913.



Facts and Analysis

As will be discussed below, the Veteran's diabetes mellitus II did not meet the criteria for a disability rating in excess of 20 percent prior to December 28, 2009, or for a rating in excess of 60 percent thereafter.  See 38 C.F.R. § 4.119.

Until December 28, 2009, the record shows that the Veteran's diabetes mellitus, type II, was still being treated with oral glucose medications and insulin injections were not required.  (See VA treatment records from September 2013 noting the need to consider starting insulin therapy.)  He was on a restricted diet at that point and he was advised to exercise but avoid hypoglycemic incidents.  This evidence does not support a disability rating higher than 20 percent for diabetes mellitus, type II, prior to December 2009.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

At present, the Veteran requires daily insulin injections.  (See VA Examination March 2014 and VA treatment records.)  He also has to manage his diabetes with a restricted diet and some restriction of activities in order to avoid hypoglycemia resulting from overexertion.  (See VA Examination March 2014).  In addition, the record shows that he meets with his treatment provider about twice a month for monitoring of his condition.  (See VA Examination March 2014).  As such, the criteria for a 60 percent disability rating have been met. 

However, there is no evidence to suggest that the Veteran has any episodes of ketoacidosis or hypoglycemic reactions necessitating medical appointments more than twice a month.  While the Veteran has stated that he experiences hypoglycemic reactions, VA treatment records do not show treatment for ketoacidosis or hypoglycemic reactions.  (See VA Examination January 2010.)  A renal dysfunction of nephropathy and evidence of diabetic retinopathy, neither of which is otherwise compensable, have been shown, but they are not sufficiently severe to warrant separate disability ratings.  (See VA Examination March 2014).  The Veteran has cited additional complications of diabetes mellitus, type II, including a cardiac condition and peripheral neuropathy in his extremities.  He is separately service connected and compensate for these complications, as well as for erectile dysfunction.  As such, the Veteran's disability picture relative to his diabetes mellitus, type II, does not rise to the level of a higher rating as he does not have to see his health care provider once a week and does not have any episodes of ketoacidosis or hypoglycemic reactions resulting in the need for hospitalizations.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

ORDER

Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus, type II, prior to December 28, 2009, and higher than 60 percent thereafter is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


